   Case 5:16-cv-01230-DNH-TWD Document 142 Filed 09/07/21 Page 1 of 31




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

LISE Y. MOORE, SABRIA
MOORE, and JALIA GRAHAM,

                     Plaintiffs,

               -v-                        5:16-CV-1230

MICHAEL KELLER, MICHAEL
JORGENSEN, and JOSEPH NAPPO,

                     Defendants.

--------------------------------

APPEARANCES:                              OF COUNSEL:

SIDNEY P. COMINSKY, LLC                   SIDNEY P. COMINSKY, ESQ.
Attorneys for Plaintiffs                  SYLVIA BODE KRAUS, ESQ.
1500 State Tower Building
Syracuse, NY 13202

HON. LETITIA JAMES                        AIMEE COWAN, ESQ.
New York State Attorney General           Ass’t Attorney General
Attorneys for Defendants
300 South State Street, Suite 300
Syracuse, NY 13202

DAVID N. HURD
United States District Judge

                MEMORANDUM-DECISION and ORDER

I. INTRODUCTION

   On September 19, 2016, plaintiffs Michael Moore (“Michael”), Lise Y.

Moore (“Lise”), Sabria Moore (“Sabria”), and Jalia Graham (“Jalia”) filed this
    Case 5:16-cv-01230-DNH-TWD Document 142 Filed 09/07/21 Page 2 of 31




action in Supreme Court, Onondaga County, against defendants SUNY

Upstate University (“SUNY Upstate” or the “hospital”) police officers Michael

Keller (“Officer Keller”), Paul Daugherty (“Officer Daugherty”), Michael

Jorgensen (“Officer Jorgensen”), Joseph Nappo (“Officer Nappo”), SUNY

Upstate public safety officer Stephen Mauser (“Officer Mauser”), and hospital

registered nurse Julie Sunser (“Nurse Sunser”). Dkt. No. 1. According to

plaintiffs’ ten-count complaint, defendants violated 42 U.S.C. § 1983 and

related state law when they forcibly prevented Michael from leaving the

hospital and then arrested Lise, Sabria, and Jalia. Dkt. No. 2.

   On October 11, 2016, defendants removed the action to federal court and

answered the complaint. 1 Dkt. Nos. 1, 4. Shortly thereafter, plaintiffs moved

to remand the case to state court. Dkt. No. 10. According to plaintiffs, their

state law claims presented novel and complex questions under the Mental

Hygiene Law. Id. After oral argument, that request was denied. Moore v.

Keller, 2017 WL 3822053 (N.D.N.Y. Aug. 31, 2017). The parties completed

discovery and stipulated to the dismissal of the claims against Officer

Daugherty, Officer Mauser, and Nurse Sunser. Dkt. Nos. 63, 67, 68.

   On April 22, 2020, Officer Keller, Officer Jorgensen, and Officer Nappo

(collectively “defendants”) moved under Federal Rule of Civil Procedure


   1 Officer Mauser answered the complaint at a later time. Dkt. No. 30. A suggestion of death
was filed for this defendant on September 16, 2019. Dkt. No. 55. The claims against him were later
dismissed by stipulation. Dkt. Nos. 63–64.

                                               -2-
    Case 5:16-cv-01230-DNH-TWD Document 142 Filed 09/07/21 Page 3 of 31




(“Rule”) 56 for summary judgment on all of plaintiffs’ remaining claims. That

motion was granted in part and denied in part on October 29, 2020. Moore v.

Keller, 498 F. Supp. 3d 335 (N.D.N.Y. 2020). In Moore, the Court dismissed

all of Michael’s claims and terminated him as a plaintiff. Id. at 347. Moore

also dismissed all of the state law claims on procedural grounds. Id. And

Moore dismissed Lise, Sabria, and Jalia’s § 1983 malicious prosecution claims

for failure to create a jury question on the “favorable termination”

element. Id. However, Moore determined that genuine disputes of material

fact necessitated a trial on Lise, Sabria, and Jalia’s § 1983 claims for false

arrest and excessive force. See id.

   On April 26, 2021, a jury trial began in Utica, New York. After hearing

three days of evidence and deliberating for most of a fourth, the jury found

that Officer Keller had falsely arrested Jalia and awarded her $30,000 in

actual damages. Court’s Ex. No. 6, Dkt. No. 112 at 13–14. 2 The jury also

found that Officer Keller had used excessive force against Jalia, but it

concluded that this force was not the proximate cause of any injury she

suffered. Id. at 13. However, the jury rejected Lise’s § 1983 claims against

Officer Nappo. Court’s Ex. No. 4, Dkt. No. 112 at 3. The jury also rejected




   2 Pagination corresponds to CM/ECF.


                                         -3-
    Case 5:16-cv-01230-DNH-TWD Document 142 Filed 09/07/21 Page 4 of 31




Sabria’s § 1983 claims against Officer Jorgensen. Court’s Ex. No. 5, Dkt. No.

112 at 8. Judgments were entered accordingly. Dkt. Nos. 113, 114.

   Both parties are dissatisfied with the verdict. Plaintiffs, for their part,

have moved for a new trial under Rule 59. Defendants, for their part, have

moved for judgment as a matter of law under Rule 50. The motions have

been fully briefed and will be decided on the basis of the submissions without

oral argument.

II. LEGAL STANDARDS

   A. Judgment as a Matter of Law

   “Federal Rule of Civil Procedure 50 sets forth the procedural requirements

for challenging that sufficiency of the evidence in a civil jury trial and

establishes two stages for such challenges—prior to submission of the case to

the jury, and after the verdict and entry of judgment.” Unitherm Food Sys.,

Inc. v. Swift-Eckrich, Inc., 546 U.S. 394, 399 (2006).

   At the first stage, a movant may seek judgment as a matter of law if, after

a party has been fully heard on an issue during trial, “a reasonable jury

would not have a legally sufficient evidentiary basis to find for the party on

that issue.” FED. R. CIV. P. 50(a). “If the court does not grant a motion for

judgment as a matter of law made under Rule 50(a), the court is considered

to have submitted the action to the jury subject to the court’s later deciding

the legal questions raised by the motion.” FED. R. CIV. P. 50(b). At this

                                       -4-
    Case 5:16-cv-01230-DNH-TWD Document 142 Filed 09/07/21 Page 5 of 31




second stage, “the movant may file a renewed motion for judgment as a

matter of law.” Id.

   “To warrant post-verdict judgment as a matter of law, the movant must

show that the evidence, when viewed most favorably to the non-movant, was

insufficient to permit a reasonable juror to have found in the non-movant’s

favor.” Conte v. Emmons, 895 F.3d 168, 171 (2d Cir. 2018). “This is a

particularly heavy burden where, as here, the jury has deliberated in the case

and actually returned its verdict in favor of the non-movant.” Carroll v. Cty.

of Monroe, 712 F.3d 649, 651 (2d Cir. 2013) (per curiam) (cleaned up).

   Under those circumstances, relief “may only be granted if there exists such

a complete absence of evidence supporting the verdict that the jury’s finding

could only have been the result of sheer surmise and conjecture, or the

evidence in favor of the movant is so overwhelming that reasonable and fair

minded persons could not arrive at a verdict against him.” Kinneary v. City

of N.Y., 601 F.3d 151, 155 (2d Cir. 2010) (cleaned up).

   B. Motion for a New Trial

   Under Rule 59, a court “may, on motion, grant a new trial on all or some of

the issues—and to any party— . . . after a jury trial, for any reason for which

a new trial has heretofore been granted in an action at law in federal

court.” FED. R. CIV. P. 59(a)(1)(A). There are four bases on which to award a

new trial: “(1) the verdict is against the clear weight of the evidence; (2) the

                                       -5-
    Case 5:16-cv-01230-DNH-TWD Document 142 Filed 09/07/21 Page 6 of 31




trial court was not fair; (3) substantial errors occurred in the admission or

rejection of evidence or the giving or refusal of instructions to the jury; or

(4) damages are excessive.” Welch v. United Parcel Serv., Inc., 871 F. Supp.

2d 164, 174 (E.D.N.Y. 2012) (citation omitted).

   “Unlike judgment as a matter of law, a new trial may be granted even if

there is substantial evidence supporting the jury’s verdict.” DLC Mgmt.

Corp. v. Town of Hyde Park, 163 F.3d 14, 134 (2d Cir. 1998). Indeed, “a trial

judge is free to weight the evidence himself, and need not view it in the light

most favorable to the verdict winner.” Id. However, “trial judges must

exercise their ability to weigh credibility with caution and great restraint, as

a judge should rarely disturb a jury’s evaluation of a witness’s credibility and

may not freely substitute his or her assessment of the credibility of witnesses

for that of the jury simply because the judge disagrees with the jury.” Raedle

v. Credit Agricole Indosuez, 670 F.3d 411, 418 (2d Cir. 2012) (cleaned up).

III. DISCUSSION

   A full account of the substantive law governing plaintiffs’ § 1983 claims

can be found in Moore, 498 F. Supp. 3d 335, and the competing factual

narratives of the events that took place at the hospital can be found in the

trial transcript. Dkt. Nos. 126–31, 139. Because the parties are already

familiar with this body of material, it will be discussed only to the extent

necessary to resolve the pending motions.

                                        -6-
     Case 5:16-cv-01230-DNH-TWD Document 142 Filed 09/07/21 Page 7 of 31




   A. Judgment as a Matter of Law

   Officer Keller contends that the Court should direct the entry of judgment

as a matter of law in his favor because he is entitled to qualified immunity

from Jalia’s § 1983 false arrest and excessive force claims. 3 Defs.’ Mem., Dkt.

No. 133-5 at 8. According to defendants, Jalia was given a lawful order to

leave the hospital, either because Officer Keller did so himself just before

arresting her or because Officer Jorgensen and Officer Nappo told the entire

family to leave just before Officer Keller arrived on the scene. Id. at 12–13.

   As an initial matter, however, defendants’ brief repeatedly laments that

the Court did not submit to the jury any special interrogatories about Officer

Keller’s qualified immunity defense. See, e.g., Defs.’ Mem. at 11. “Special

interrogatories are vehicles to allow the jury to resolve ‘key factual disputes’

bearing on the legal determination of qualified immunity.” Alla v. Verkay,

979 F. Supp. 2d 349, 370 (E.D.N.Y. 2013).

   It is true that the Court denied defendants’ request to propose special

interrogatories to the jury. Notably, however, although counsel made

reference to them at trial, defendants never actually filed a set of proposed




   3 Qualified immunity is an independent determination that must be made by the Court, even
after a favorable jury verdict. See Defs.’ Mem. at 9–10. This has been the law of the Circuit for quite
some time. See, e.g., Stephenson v. Doe, 332 F.3d 68, 81 (2d Cir. 2003) (“[T]he ultimate legal
determination of whether qualified immunity attaches to a law enforcement agent’s actions is a
question of law better left for the court to decide.”).


                                                 -7-
    Case 5:16-cv-01230-DNH-TWD Document 142 Filed 09/07/21 Page 8 of 31




questions on the Court’s docket. An independent search reveals that

defendants e-mailed a document to the Court’s ECF mailbox on April 16,

2021. However, this document was not filed on the docket. Cf. Zellner v.

Summerlin, 494 F.3d 344, 368 (2d Cir. 2007) (“To the extent that a particular

finding of fact is essential . . . to qualified immunity, it is the responsibility of

the defendant to request that the jury be asked the pertinent question.”).

   In any event, defendants’ six-page proposal includes twenty-nine binary

questions (a number that does not account for those questions with subparts

for each named defendant). Of these twenty-nine questions, two are arguably

relevant to the current analysis: question twenty-three proposed to ask the

jury whether Officer Keller “arrived from the cafeteria area and told Jalia

that she had to leave?” And question twenty-four proposed to ask the jury

whether Jalia responded to Officer Keller “that she was not going to leave?”

   These facts were in dispute. Even so, the Court determined that the use of

special interrogatories were unnecessary on the facts of the case. Stephenson,

332 F.3d at 81 n.19 (“[T]he use of interrogatories is a matter for the judge’s

discretion.”). This is because, as discussed infra, the “key factual dispute”

presented by Officer Keller’s arrival in the lobby area lent itself to a clear

resolution on the basis of the jury’s verdict. Accordingly, posing these

additional questions to the jury would have been redundant. Cf. Alla, 979 F.



                                         -8-
     Case 5:16-cv-01230-DNH-TWD Document 142 Filed 09/07/21 Page 9 of 31




Supp. 2d at 370 (finding no duty to present interrogatories that would

confuse or mislead the jury).

    1. False Arrest

    “To avoid liability for a claim of false arrest, an arresting officer may

demonstrate that either (1) he had probable cause for the arrest, or (2) he is

protected from liability because he has qualified immunity.” Moore, 498 F.

Supp. 3d at 352 (cleaned up).

    At trial, Officer Keller testified that he possessed probable cause to

conduct a warrantless arrest of Jalia for trespassing and resisting

arrest. 4 Dkt. No. 127 at 29:13–14. “The test for probable cause is an

objective one and depends upon the reasonable conclusion to be drawn from

the facts known to the arresting officer at the time of the arrest.” Moore, 498

F. Supp. 3d at 352 (cleaned up). “A police officer has probable cause to arrest

when he has knowledge of reasonably trustworthy information of facts and

circumstances that are sufficient to warrant a person of reasonable caution in

the belief that the person to be arrested has committed or is committing a

crime.” Id. (citation omitted).



    4 Probable cause need not exist for the charge “actually invoked by the arresting officer at the
time of the arrest.” Devenpeck v. Alford, 543 U.S. 146, 154 (2004). Instead, an arrest is privileged “if
there was probable cause to arrest . . . for any single offense.” Marcavage v. City of N.Y., 689 F.3d
98, 109–10 (2d Cir. 2012). However, the parties’ arguments have always been limited to the two
state law offenses for which Jalia was actually arrested and charged. The Court confines its analysis
accordingly.


                                                  -9-
   Case 5:16-cv-01230-DNH-TWD Document 142 Filed 09/07/21 Page 10 of 31




   When questioned about why probable cause existed to arrest Jalia, Officer

Keller explained:

            Q. Why did you charge her with trespass?

            A. Because she had been told to leave and she stated
               that she wasn’t going to.

            Q. And because she said that she wasn’t going to leave,
               what gave you the right to arrest her for trespass?

            A. Reasonable cause to believe that she committed the
               violation of trespass by entering or remaining
               unlawfully upon the premises.

            Q. And how did she remain unlawfully on the hospital
               premises?

            A. By being told to leave and not leaving and stating
               that she was not leaving.

            Q. With respect to the resisting arrest charge, why did
               you arrest her for that?

            A. Because she resisted the arrest by using physical or
               mechanical means to enhance her resistance by
               pulling her arm away.

Dkt. No. 127 at 29:13–30:6. However, in her own testimony, Jalia repeatedly

denied that Officer Keller instructed or warned her to leave before initiating

his arrest. See, e.g., Dkt. no. 126 at 4:1, 4:18–21, 5:8–10.

   This presented a straightforward credibility dispute for the jury. As

relevant here, “[a] person who, regardless of his intent, enters or remains in

or upon premises which are at the time open to the public does so with license


                                       - 10 -
    Case 5:16-cv-01230-DNH-TWD Document 142 Filed 09/07/21 Page 11 of 31




and privilege unless he defies a lawful order not to enter or remain,

personally communicated to him by the owner of such premises or other

authorized person.” N.Y. PENAL LAW § 140.00(5). 5

   After the close of the proof, the jury was instructed on the definition of

“probable cause” and cautioned that:

               probable cause does not need to be based on evidence
               that would be sufficient to support a conviction, or
               even a showing that the defendant’s belief was
               probably right. While you have heard evidence that
               all the charges against the plaintiffs were later
               dismissed, this does not necessarily mean that the
               defendant lacked probable cause to arrest.

Court’s Ex. No. 3, Dkt. No. 116 at 30. The jury was also instructed on the

elements of trespassing and of resisting arrest, the two state law offenses

identified by the parties as relevant to this dispute. Id. at 31–34. During

deliberations, the Court received from the jury a note that inquired:

               1. Question:        Does the arresting officer have to give
                                   the order, or have knowledge of the
                                   order being given before they can make
                                   the arrest?

               2. Question:        Can the order be given after the arrest
                                   is made?

Court’s Ex. No. 7A, Dkt. No. 115.


   5 A person is guilty of resisting arrest “when he intentionally prevents or attempts to prevent a
police officer . . . from effecting an authorized arrest of himself or another person.” N.Y. PENAL
LAW § 205.30. Notably, however, “a person who physically resists an unauthorized arrest is not
guilty of ‘resisting arrest,’ though such person may be guilty of ‘assault.’” William C. Donnino,
Practice Commentary to N.Y. Penal Law § 205.30.

                                                - 11 -
   Case 5:16-cv-01230-DNH-TWD Document 142 Filed 09/07/21 Page 12 of 31




   After consulting with the parties, the Court answered the first question

“yes,” the second question “no,” and further directed the jury to “refer to page

32 of [the] instructions, and in particular elements one through three,” which

as discussed supra set forth the elements of trespass under New York

law. Court’s Ex. 7A. Shortly thereafter, the jury found in Jalia’s favor on

her § 1983 false arrest claim against Officer Keller. Court’s Ex. 6 at 13. In

reaching that conclusion, the jury necessarily rejected Officer Keller’s

testimony that he instructed or warned Jalia to leave the hospital before

initiating the arrest for trespassing.

   The remaining question is whether qualified immunity nevertheless

defeats Jalia’s § 1983 claim. “Qualified immunity protects government

officials from civil damages liability ‘insofar as their conduct does not violate

clearly established statutory or constitutional rights of which a reasonable

person would have known.’” Jones, 963 F.3d at 224 (quoting Pearson v.

Callahan, 555 U.S. 223, 231 (2009)). Under the two-step framework

articulated by the Supreme Court in Saucier v. Katz, 533 U.S. 194 (2001), to

defeat qualified immunity a plaintiff must show that (1) the official violated a

statutory or constitutional right (2) that was “clearly established” at the time

of the challenged conduct. Francis v. Fiacco, 942 F.3d 126, 139 (2d Cir.

2019).



                                         - 12 -
   Case 5:16-cv-01230-DNH-TWD Document 142 Filed 09/07/21 Page 13 of 31




   Notably, however, step two of this straightforward-seeming inquiry has

proven challenging in practice. See, e.g., Morrow v. Meachum, 917 F.3d 870,

874 (5th Cir. 2019) (“The second question—whether the officer violated

clearly established law—is a doozy.”). To help clarify the qualified immunity

analysis, the Second Circuit has sometimes broken it into three discrete

inquiries: (1) whether the plaintiff has established that the defendant

violated a constitutional right; (2) if so, whether that right was “clearly

established”; and (3) even if that right was “clearly established,” whether it

was still “objectively reasonable” for the officer to believe his conduct was

lawful. Gonzalez v. Schenectady, 728 F.3d 149, 154 (2d Cir. 2013) (citing

Taravalla v. Town of Wolcott, 599 F.3d 129, 133–34 (2d Cir. 2010)).

   The jury answered the first question in this analysis; i.e., whether Officer

Keller violated Jalia’s constitutional right to be free from an arrest in the

absence of probable cause, in the affirmative. And the answer to the second

question is also an obvious “yes,” since the right to be free from an arrest

without probable cause was clearly established in this Circuit well before

Jalia’s arrest on June 7, 2013. See, e.g., Martinez v. Simonetti, 202 F.3d 625,

634 (2d Cir. 2000) (“Without a doubt, the right not to be arrested without

probable cause is clearly established.”).

   Thus, Officer Keller’s bid for qualified immunity from Jalia’s false arrest

claim turns on the answer to the third and final question; i.e., whether it was

                                       - 13 -
   Case 5:16-cv-01230-DNH-TWD Document 142 Filed 09/07/21 Page 14 of 31




“objectively reasonable” for Officer Keller to believe his conduct was

lawful. Gonzalez, 728 F.3d at 157. In the false arrest context, “[a]n officer’s

determination is objectively reasonable if there was ‘arguable’ probable cause

at the time of the arrest—that is, if ‘officers of reasonable competence could

disagree on whether the probable cause test was met.’” Id. (quoting Jenkins

v. City of N.Y., 478 F.3d 76, 86–87 (2d Cir. 2007)). “Put another way, an

arresting officer will find protection under the defense of qualified immunity

unless ‘no reasonably competent officer’ could have concluded, based on the

facts known at the time of the arrest, that probable cause existed.” Figueroa

v. Mazza, 825 F.3d 89, 100 (2d Cir. 2016).

   Defendants argue that qualified immunity is appropriate on Jalia’s false

arrest claim because, “based on consideration of all the evidence available to

[Officer] Keller at the time he arrested Jalia, the Court is not in a position to

conclude that ‘no reasonable officer’ could have determined that probable

cause existed to arrest her for trespass and/or resisting arrest.” Defs.’ Mem.

at 14.

   In conducting this analysis, it helps to remember that on a Rule 50(b)

motion, the court must “defer[ ] to the jury’s assessment of the evidence and

all reasonable inferences the jurors could draw from that evidence,” and “may

not itself weigh the credibility of witnesses or consider the weight of the



                                       - 14 -
   Case 5:16-cv-01230-DNH-TWD Document 142 Filed 09/07/21 Page 15 of 31




evidence.” Toliver v. N.Y. City Dep’t of Corr., 202 F. Supp. 3d 328, 333

(S.D.N.Y. 2016) (citation omitted).

   Defendants’ brief in support of qualified immunity focuses on Officer

Keller’s own testimony about the incident. For instance, on direct

examination Officer Keller testified that:

            Q. So just to kind of recap, when you are walking
               through these doors, what information do you
               already have about what is unfolding here?

            A. That the Moore family had left the sixth floor with
               a high-risk psych patient and were attempting to
               remove him from the hospital, they had been
               stopped. And that now at least – at the very least,
               a verbal argument had ensued and in at least one
               case, somebody has gone hands on. And I don’t
               know that that meant it was an arrest or whether
               they were just escorting people.

            ....

            Q. Okay. Now, when you walk through the doors,
               what did you see?

            A. Again, I saw people running around. I heard people
               yelling and screaming. I believe I saw Michael
               Moore laying on the ground. He appeared to be
               uninjured, from that vantage point. And the scene
               was not under control.

            Q. What was your objective when you arrived on that
               floor?

            A. To secure the scene, secure the people on the scene
               so that we could attempt to getting the patient back
               to the patient care area on the sixth floor.


                                      - 15 -
   Case 5:16-cv-01230-DNH-TWD Document 142 Filed 09/07/21 Page 16 of 31




            ....

            Q. Now, when you arrive onto the second floor, do you
               say anything to anyone?

            A. Yes.

            Q. What do you say?

            A. As soon as I saw Jalia, she started towards me. I
               told her she needed to leave. She stated to me that
               she was going back to her father’s room and I told
               her that she needed to leave and she said no.

            .....

            Q. What did you do in response to her telling you “no”?

            A. Told her she was under arrest.

            Q. And then what happened next?

            A. I attempted to take her into custody?

            Q. What do you mean by that?

            A. I attempted to grab her by the wrist and place
               handcuffs on her.

Dkt. No. 127 at 21:12–22, 23:13–22, 25:6–13, 26:14–20.

   However, the jury in this case was not compelled to adopt Officer Keller’s

version of these events. See, e.g., Rucks v. City of N.Y., 96 F. Supp. 3d 138,

147 (S.D.N.Y. 2015) (“In deciding a motion under Rule 50, the Court must

disregard any evidence that weighs against the jury’s verdict unless the jury

was required to believe it.”).


                                      - 16 -
   Case 5:16-cv-01230-DNH-TWD Document 142 Filed 09/07/21 Page 17 of 31




   Although Jalia did concede that other officers had told her to “leave” at an

earlier point in the evening’s events, see, e.g., Dkt. No. 126 at 11:25–12:1,

26:1–8, she repeatedly testified that she did not have any conversation with

Officer Keller in the short time between when he arrived in the elevator lobby

area and when she was “tackled from behind and then arrested,” id. at 4:1,

4:18–21, 5:8–10. A surveillance video played at trial also tended to cast doubt

on Officer Keller’s assertion that he and Jalia engaged in any kind of

back-and-forth before he initiated the arrest.

   “[A] court may grant a motion for judgment as a matter of law ‘only if it

can conclude that, with credibility assessments made against the moving

party and all inferences drawn against the moving party, a reasonable juror

would have been compelled to accept the view of the moving party.’” Zellner

v. Summerlin, 494 F.3d 344, 370–71 (2d Cir. 2007) (quoting Piesco v. Koch, 12

F.3d 332, 343 (2d Cir. 1993)).

   Thus, for purposes of Rule 50(b), the jury rejected Officer Keller’s

testimony that he instructed or warned Jalia to leave before grabbing her

arm and initiating the arrest. And in his own testimony Officer Keller

conceded that he did not speak with any of the other officers on the scene

before he began to arrest Jalia, Dkt. No. 127 at 49:10–13, and he likewise

conceded that none of the other law enforcement officials on the scene

directed him to arrest her, id. at 51:20–52:2.

                                       - 17 -
   Case 5:16-cv-01230-DNH-TWD Document 142 Filed 09/07/21 Page 18 of 31




   In sum, Officer Keller did not tell Jalia to leave before initiating his arrest

for trespass. And he had not received information from other officers that

they had already told her to leave, either. A person is not guilty of trespass

on “premises which are at the time open to the public” unless “he defies a

lawful order not to enter or remain.” N.Y. PENAL LAW § 140.05. Because “no

reasonably competent officer” in Officer Keller’s position could have

concluded, based on the facts known to him at the time, that probable cause

existed to arrest Jalia, he is not entitled to qualified immunity.

   In an effort to avoid this result, defendants argue that the “collective

knowledge” doctrine fills in the gap. According to defendants, Officer Keller

could rely on the fact that Officer Jorgensen and Officer Nappo already told

Jalia and the rest of the family that they would be arrested if they did not

leave the hospital. Defs.’ Mem. at 13.

   “Under the collective or imputed knowledge doctrine, an arrest or search is

permissible where the actual arresting or searching officer lacks the specific

information to form the basis for probable cause or reasonable suspicion but

sufficient information to justify the arrest or search was known by other law

enforcement officials initiating or involved with the investigation.” United

States v. Colon, 250 F.3d 130, 135 (2d Cir. 2001).

   Importantly, though, the doctrine does not eliminate the requirement that

law enforcement officials have actually communicated with each other. “The

                                       - 18 -
   Case 5:16-cv-01230-DNH-TWD Document 142 Filed 09/07/21 Page 19 of 31




collective knowledge doctrine allows for the imputation of knowledge between

officers when one officer, having acquired probable cause, instructs another

officer to conduct a search or arrest, even if the latter is far less

informed.” United States v. Herron, 18 F. Supp. 3d 214, 228 (E.D.N.Y.

2014). “In other words, the probable cause determination is based upon the

actual knowledge of the officer who issued the instruction.” Id.

   Upon review, the collective knowledge doctrine does not apply because

there was no instruction or communication that might bear on probable cause

for trespass. After all, even Officer Keller conceded that he did not speak

with the other officers on the scene before he began to arrest Jalia. Dkt. No.

127 at 49:10–13. He also conceded that none of the other officials on scene

directed him to arrest her. Id. at 51:20–52:2.

   Throughout the proceedings, Officer Keller has repeatedly hinted at the

idea that his status as a law enforcement official gave him carte blanche to do

whatever he deemed necessary to assert “control” over the situation in the

elevator lobby. But the fact a situation is chaotic does not ipso facto mean

that law enforcement can effect a warrantless arrest of someone who happens




                                        - 19 -
    Case 5:16-cv-01230-DNH-TWD Document 142 Filed 09/07/21 Page 20 of 31




to be present in a place where they otherwise possess a “license and privilege”

to remain. 6 N.Y. PENAL LAW § 140.05.

   Indeed, defendants seem to be pressing the argument that because the

situation was chaotic, Officer Keller necessarily had “arguable” probable

cause to make an arrest. But while the nature of the situation may have

justified some other form of police intervention, the Second Circuit has

repeatedly made clear that “‘[a]rguable’ probable cause should not be

misunderstood to mean ‘almost’ probable cause.” Jenkins, 478 F.3d at 87.

   At the end of the day, “[i]f officers of reasonable competence would have to

agree that the information possessed by the officer at the time of arrest did

not add up to probable cause, the fact that it came close does not immunize

the officer.” Jenkins, 478 F.3d at 87. Because “no reasonably competent

officer” could have concluded there was probable cause to arrest Jalia for




   6 “A defense of qualified immunity is not displaced by a violation of state law
requirements.” Brown v. City of N.Y., 798 F.3d 94, 100 (2d Cir. 2015). But in rejecting defendants’
argument about collective knowledge, it is worth noting that simple trespass is only a “violation”
under New York law. N.Y. PENAL LAW § 140.05. An officer may only make an arrest on a violation if
he has “reasonable cause to believe such person has committed such offense in his or her
presence.” N.Y. CRIM. PROC. LAW § 140.10(1)(a).


                                                - 20 -
    Case 5:16-cv-01230-DNH-TWD Document 142 Filed 09/07/21 Page 21 of 31




trespass, Officer Keller is not entitled to qualified immunity from her § 1983

false arrest claim. 7

   2. Excessive Force

   “The Fourth Amendment prohibits the use of unreasonable and therefore

excessive force by a police officer in the course of effecting an arrest.” Moore,

498 F. Supp. 3d at 352 (cleaned up). “To succeed on a § 1983 excessive force

claim, a plaintiff must show that the defendant’s use of force was objectively

unreasonable in light of the facts and circumstances confronting them,

without regard to their underlying intent or motivation.” Id.

   This “objective reasonableness” inquiry is “necessarily case and fact

specific and requires balancing the nature and quality of the intrusion on the

plaintiff’s Fourth Amendment interests against the countervailing

governmental interests at stake.” Moore, 498 F. Supp. 3d at 355–56 (cleaned

up). As relevant here, review is guided primarily by consideration of the

so-called Graham factors: “(1) the nature and severity of the crime leading to

the arrest, (2) whether the suspect poses an immediate threat to the safety of




   7 It has long been the law that “an unauthorized arrest will bar a charge of resisting
arrest.” Sulkowska v. City of N.Y., 129 F. Supp. 2d 274, 290 (S.D.N.Y. 2001); see also Curry v. City of
Syracuse, 315 F.3d 324, 336 (2d Cir. 2003) (noting same). Because Officer Keller’s assertion that
probable cause existed for resisting arrest flowed from his attempt to arrest Jalia for trespass (as
opposed to some other crime for which he might have obtained probable cause to arrest, either on the
basis of his own knowledge or from information communicated to him by others at the scene), the
analysis ends here.

                                                 - 21 -
   Case 5:16-cv-01230-DNH-TWD Document 142 Filed 09/07/21 Page 22 of 31




the officer or others, and (3) whether the suspect was actively resisting or

attempting to evade arrest by flight.” Id.

   At trial, Officer Keller recounted his decision to initiate an arrest of Jalia

and what followed:

            Q. And then what happened next?

            A. I attempted to take her into custody.

            Q. What do you mean by that?

            A. I attempted to grab her by the wrist and place
               handcuffs on her.

            Q. I will show you some video here . . . . Can you tell
               the jury what’s happening here?

            A. She is pulling her arm away from me.

            Q. And you have grasped onto her wrists at this point?

            A. Yes, I am.

            Q. The fact that she is pulling her arm away, what did
               you do in response to that?

            A. Put her in an escort or a come-along hold. It’s a
               defensive tactic.

            Q. What is a come-along hold?

            A. It’s a hold that you can use for either an escort or
               can direct somebody to the floor.


                                       - 22 -
   Case 5:16-cv-01230-DNH-TWD Document 142 Filed 09/07/21 Page 23 of 31




Dkt. No. 127 at 26:16–27:8.

  For her part, Jalia testified to a meaningfully different characterization of

these events:

           Q. Did you touch any of the people who were on that
              floor, on the second floor?

           A. No.

           ....

           Q. And what happened when you tried to leave?

           A. Well, I was tackled from behind and then arrested.

           ....

           Q. Okay. Now, are you aware of the fact that that was
              [Officer] Keller that was coming that way?

           A. I didn’t know anyone was coming that way.

           Q. Did you have a conversation with him?

           A. No.

           Q. Did you see him coming?

           A. No.

           ....

           Q. Okay. And did you have a chance to talk to [Officer]
              Keller before he threw you to the ground?

           A. No.

           Q. Do you know why you got thrown to the ground?


                                     - 23 -
   Case 5:16-cv-01230-DNH-TWD Document 142 Filed 09/07/21 Page 24 of 31




            A. No.

            Q. Do you remember what happened once you got
               thrown to the ground?

            A. All I remember is my sister getting thrown to the
               floor, too. And then my dad is still saying, “Help
               me.” And that was pretty much it.

            Q. And do you remember being cuffed?

            A. Yes.

            Q. What happened after you were cuffed?

            A. After I was cuffed, another officer was on top of me
               keep me, I guess, still.

Dkt. No. 126 at 3:14–3:16, 3:25–4:1, 4:15–4:21, 5:8–5:22.

   During cross-examination, Jalia adhered to her characterization of the

force used against her as something that “felt like a tackle” id. at 33:1–3,

before she “was rushed to the floor,” id. at 33:8. Although she did not testify

about any substantial injury, Jalia testified that it was “uncomfortable” to be

taken to the ground. Id. at 38:13–14. The surveillance video presented at

trial tended to corroborate her testimony.

   After the close of the proof, the jury was instructed that an officer “may

only employ the amount of force reasonably necessary under the

circumstances.” Court’s Ex. No. 3 at 33. The instructions to the jury also

explained that:



                                      - 24 -
   Case 5:16-cv-01230-DNH-TWD Document 142 Filed 09/07/21 Page 25 of 31




            To determine whether one or more of the defendants
            deprived any of the plaintiffs of the right to be free
            from excessive force, you must determine whether the
            amount of force used to effect the arrest was that
            which a reasonable officer would have employed under
            similar circumstances.

            In making this determination, you may take into
            account such factors as the severity of the crime at
            issue, whether the plaintiff posed an immediate threat
            to the safety of the defendant or others, and whether
            the plaintiff actively resisted arrest or attempted to
            flee.

Court’s Ex. No. 3 at 33–34.

   Notably, the jury was cautioned that defendants were not obligated to use

some less intrusive alternatives to force; rather, the instructions explained

that defendants “need only to have acted within a range of conduct identified

as reasonable.” Court’s Ex. No. 3 at 34. The jury ultimately found that

Officer Keller used unreasonable force. Court’s Ex. 6 at 13. However, the

jury concluded that this force was not the proximate cause of any injury. Id.

   Defendants contend that Officer Keller is entitled to qualified immunity

from this claim because “Plaintiffs have never pointed to any existing

precedent that exists which established that any reasonable officer in

[Officer] Keller’s shoes would have understood that he was violating Jalia’s

rights.” Defs.’ Mem. at 18.

   “Qualified immunity is an affirmative defense on which the defendant has

the burden of proof.” Outlaw v. City of Hartford, 884 F.3d 351, 367 (2d Cir.

                                      - 25 -
   Case 5:16-cv-01230-DNH-TWD Document 142 Filed 09/07/21 Page 26 of 31




2018). As explained supra, the analysis can be broken down into three

parts: (1) whether the plaintiff has established that the defendant violated a

constitutional right; (2) if so, whether that right was “clearly established”;

and (3) even if that right was “clearly established,” whether it was still

“objectively reasonable” for the officer to believe his conduct was lawful under

the circumstances. Gonzalez, 728 F.3d 149 at 154.

   The jury answered the first question with a “yes” when it concluded that

Officer Keller violated Jalia’s constitutional right to be free from excessive

force. In reaching that conclusion, the jury was not compelled to adopt

Officer Keller’s version of the story; rather, it could and evidently did rely on

Jalia’s contrary testimony.

   The second question is whether Jalia’s right to be free from this use of

force was “clearly established” at the time it occurred. “To determine

whether the relevant law was clearly established, [courts] consider the

specificity with which a right is defined, the existence of Supreme Court or

Court of Appeals case law on the subject, and the understanding of a

reasonable officer in light of preexisting law.” Terebesi v. Torreso, 764 F.3d

217, 231 (2d Cir. 2014) (citation omitted). However, even in the absence of a

case directly on point, the law may still be considered clearly established if

“decisions from this or other circuits clearly foreshadow a particular ruling on

the issue.” Id. (cleaned up).

                                       - 26 -
   Case 5:16-cv-01230-DNH-TWD Document 142 Filed 09/07/21 Page 27 of 31




   Upon review, Jalia’s constitutional right to be free from this use of force

was also “clearly established.” Viewed through the lens of Rule 50(b), the

evidence at trial established that Officer Keller arrived on the scene, grabbed

Jalia’s arm or wrist, and tackled her to the ground. There was no indication

that she posed any threat to safety, had actively resisted arrest at that time,

or even attempted to flee. Officer Keller simply arrived in the lobby behind

Jalia, grabbed her wrist, and took her to the ground.

   Under those factual circumstances, it is clearly established that the use of

any force was inappropriate. Graham v. City of N.Y., 928 F. Supp. 2d 610,

618 (E.D.N.Y. 2013) (“Under the law, police are not permitted to use any

degree of force in all instances—in some circumstances, no use of force is

reasonable because none is required.” (citation omitted); see also Tracy v.

Freshwater, 623 F.3d 90, 99 n.5 (2d Cir. 2010) (observing it is “well

established” that “the use of entirely gratuitous force is unreasonable and

therefore excessive”).

   To be clear, the evidence at trial established that Jalia was somewhat

verbally abusive during this encounter; i.e., she was screaming or yelling at

the officers who were already present at the scene when Officer Keller came

up behind her. But that does not alter the conclusion. Jackson, 236 F. Supp.

3d at 667 (“[I]t is clearly established that verbal objections to police actions do

not warrant use of physical force.”).

                                        - 27 -
   Case 5:16-cv-01230-DNH-TWD Document 142 Filed 09/07/21 Page 28 of 31




   The final question in the analysis is whether it was nevertheless

“objectively reasonable” for Officer Keller to believe his use of force was

lawful. “Whether a defendant officer’s conduct was objectively reasonable is

a mixed question of law and fact.” Zellner, 494 F.3d at 367. On a Rule 50(b)

motion in an excessive force case, the answer to this final question often

overlaps with the “objective reasonableness” question posed to the

jury. Adedeji v. Holder, 935 F. Supp. 2d 557, 570 (E.D.N.Y. 2013) (collecting

cases); see also Pub. Adm'r of Queens Cty. ex rel. Est. & Beneficiaries of

Guzman v. City of N.Y., 2009 WL 498976, at *5 S.D.N.Y. Feb. 24, 2009)

(“[T]he answer to either the qualified immunity or the Fourth Amendment

question often resolves the other.”).

   That is true of this case. The jury considered what Officer Keller

reasonably believed at the time he arrived on the scene in light of the Court’s

instructions about how to assess the reasonableness of any force he employed

under the totality of the circumstances. Ultimately, the jury found that

Officer Keller acted in an objectively unreasonable manner.

   For Rule 50(b) purposes, this means that Officer Keller grabbed Jalia’s

arm from behind, “tackled” her to the ground, and stayed on top of her for a

period of time in the complete absence of any Graham-based reason to do

so. Plaintiffs’ expert testified to substantially the same conclusion. See

generally Ex. B to Kraus Aff., Dkt. No. 137-2. In short, the evidence that

                                        - 28 -
   Case 5:16-cv-01230-DNH-TWD Document 142 Filed 09/07/21 Page 29 of 31




supports the jury’s finding of excessive force also serves to depict a factual

scenario that made the use of any force clearly unlawful. Cf. Adedeji, 935 F.

Supp. 2d at 569–70. Because “no reasonably competent officer” would have

concluded that this force was warranted under the circumstances, Officer

Keller is not entitled to qualified immunity from this claim.

   B. Plaintiffs’ Post-Trial Motion

   Lise and Sabria argue that a new trial is warranted on their claims

because the jury’s verdict in favor of Officer Jorgensen and Officer Nappo was

against the weight of the evidence. Pls.’ Mem., Dkt. No. 123-5 at 4, 7. In

plaintiffs’ view, the evidence at trial failed to establish that a lawful order to

leave the premises was communicated to either of them. Id. at 5, 8.

   “A grant of a new trial on the ground that the verdict was against the

weight of the evidence is appropriate if ‘the jury has reached a seriously

erroneous result or . . . the verdict is a miscarriage of justice.’” Farrior v.

Waterford Bd. of Educ., 277 F.3d 633, 634 (2d Cir. 2002) (quoting DLC Mgmt.

Corp., 163 F.3d at 133).

   Upon review, plaintiffs’ motion for a new trial must be denied. The

reasonableness of most of defendants’ conduct in the elevator lobby turned on

whether (and when) certain verbal commands or warnings were given and on

competing characterizations of the amount of force applied as the encounter



                                        - 29 -
   Case 5:16-cv-01230-DNH-TWD Document 142 Filed 09/07/21 Page 30 of 31




unfolded. Although surveillance video was presented at trial, it did not

include audio and the footage was of relatively low quality.

   As a result, this case was mostly about how the jury chose to assess

witness credibility. Although on Rule 59 a court “may weigh the evidence

and the credibility of the witnesses and need not view the evidence in the

light most favorable to the verdict winner,” Raedle, 670 F.3d at 418, it

remains the case that a court “should rarely disturb a jury’s evaluation of a

witness’s credibility,” DLC Mgmt. Corp., 163 F.3d at 134.

   Measured against that standard, a new trial is not warranted on either

Lise or Sabria’s § 1983 claims. As defendants emphasize in their opposition

memorandum, the jury reached reasonable verdicts based on the competing

testimony presented at trial. “[T]he granting of a new trial is an

extraordinary relief, and one is that is properly granted only upon a showing

of exceptional circumstances.” Welch, 871 F. Supp. 2d at 174 (cleaned

up). That standard has not been met. Accordingly, plaintiffs’ motion for a

new trial will be denied.

III. CONCLUSION

   The jury rendered a sensible verdict based on all of the evidence. That

verdict is broadly supported by the testimony of the witnesses and by the

surveillance video shown at trial. Because neither party has established any

grounds for post-trial relief, the motions will be denied.

                                      - 30 -
   Case 5:16-cv-01230-DNH-TWD Document 142 Filed 09/07/21 Page 31 of 31




   Therefore, it is

   ORDERED that

   1. Defendants’ motion for judgment as a matter of law is DENIED; and

   2. Plaintiffs’ motion for a new trial is DENIED.

   The Clerk of the Court is directed to terminate any pending motions and

close the file.

   IT IS SO ORDERED.




Dated: September 7, 2021
       Utica, New York.




                                     - 31 -
